Citation Nr: 0111717	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-10 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant retired from active service in the U.S. Air 
Force, having served from February 1979 to December 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In that determination, the RO, in part, denied the claims of 
service connection for a right ankle disorder, a cyst of the 
right wrist, and a positive purified protein derivative (of 
tuberculin) test.  The RO also granted service connection for 
bilateral fifth hammertoes with pes planus, plantar 
fasciitis, and right heel spur, assigned it a noncompensable 
evaluation, and denied a compensable evaluation pursuant to 
the provisions of 38 C.F.R. § 3.324 (2000).  The appellant 
disagreed with these determinations, but perfected an appeal 
only as to the claim of service connection for a right ankle 
disorder.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The appellant's claimed right ankle disorder is 
manifested by pain alone.  


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for a right ankle 
disorder.  She contends she experiences pain in the right 
ankle that was recently diagnosed, for which she was 
prescribed orthotics, both in service and after service.  She 
indicated a private podiatrist prescribed a custom built arch 
support, although she continued to have ankle pain when 
standing for only short periods.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because she served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, arthritis manifest 
to a degree of 10 percent within one year from the date of 
termination of such service shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Before proceeding to the merits of this claim, the Board must 
address VA's duty to assist the appellant in the development 
of evidence pertinent to the appeal.  Recently enacted 
legislation eliminated the well-grounded-claim requirement 
and revised VA's obligation to assist the appellant.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (effective November 9, 2000); compare 
38 U.S.C.A. § 5107 (West 1991) (setting forth duty to assist 
requirements effective prior to November 9, 2000).  Under 
these requirements, which are more beneficial to the 
appellant, VA must: provide the appellant with application 
forms and notify him of an incomplete application; provide 
him with notice of required information and evidence 
necessary to substantiate the claim; make reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
the claim; make every reasonable effort to obtain relevant 
records (including private, VA, and other Federal agency 
records) that are adequately identified; and, in appropriate 
cases, provide a medical examination or opinion when 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A).  

In this case, the RO has issued various letters to the 
appellant identifying the evidence necessary to substantiate 
the appeal.  In addition, the RO issued a statement of the 
case in April 2000 concerning the issue involved in this 
appeal, as well as a supplemental statement of the case in 
May 2000.  The RO afforded the appellant VA examinations in 
July 1999 to assess the severity of his claimed right ankle 
disorder.  It also obtained various records of treatment at 
VA and private medical facilities, as identified by the 
appellant.  Based on this information, the Board finds that 
VA satisfied its duty to assist the appellant in the 
development of facts pertinent to the claim.  

The service medical records were silent as to any complaints 
or findings regarding a right ankle disorder.  

VA general medical examination in July 1999 revealed that the 
appellant had swelling and pain affecting her right ankle.  
The examiner diagnosed right ankle pain.  

VA orthopedic examination in July 1999 indicated that the 
appellant complained of right ankle pain beginning one week 
earlier.  She indicated she experienced increased right foot 
pain following a surgery for a foot disorder, most of which 
reduced with treatment except for right ankle pain.  
Examination of the right ankle revealed full range of motion.  
VA x-ray studies in July 1999 was within normal limits and 
showed no significant abnormality affecting the right ankle.  
The impression was right ankle pain, with bilateral lower 
extremity edema.  The examiner concluded that the right-ankle 
complaints were most likely related to the appellant's recent 
weight gain, that there was no anatomical objective resultant 
reason for her ankle symptoms, and that there was no evidence 
of functional impairment for the right ankle disorder.  

In a May 2000 statement, a private podiatrist indicated that 
the appellant wore orthotics in treatment for a foot 
disorder.  The podiatrist also noted that the appellant 
presented with complaints of ankle pain, which could be 
treated by physical therapy or an orthopedic consultation.  

The common theme emanating from the service medical records, 
the VA examinations, and the private podiatrist's statement 
is the lack of a diagnosed right ankle disorder.  The service 
medical records were silent for any such disorder.  The VA 
examinations noted complaints of recent right ankle pain, 
full range of right ankle motion, a x-ray study within normal 
limits and without significant abnormality, and an impression 
of right ankle pain.  The podiatrist's statement also noted 
the complaints of ankle pain, but without a diagnosis.  A 
symptom, such as pain, alone and without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999); McManaway v. West, 13 Vet. App. 60 (1999).  
In this case, the examiners' findings of pain without a 
diagnosis do not comply with the requirement for a current 
diagnosed disorder.  In the absence of proof of a present 
disorder, service connection cannot be established.  Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997); Brammer v. Derwinski, 
3 Vet. App. 223, 226 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).   Even if the evidence in this case 
showed a current right ankle disorder, the VA orthopedic 
examiner in July 1999 concluded that the right-ankle 
complaints were most likely related to the appellant's recent 
weight gain and that there was no anatomical objective 
resultant reason for her ankle symptoms.  These conclusions 
suggest that even with a current right ankle disorder, there 
was no relationship between such a disorder and her service.  
For these reasons, it is the determination of the Board that 
the preponderance of the evidence is against the claim of 
service connection for a right ankle disorder.  


ORDER

Service connection for a right ankle disorder is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 



